Citation Nr: 1730469	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to November 23, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for low back strain with spondylolysis/ L5 sacralization.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty service with the Air Force from June 2001 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2013 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Minneapolis, Minnesota, respectively.  In the April 2010 rating decision, the RO continued the 10 percent rating for low back strain with spondylolysis.  In the September 2013 rating decision, the RO granted service connection for PTSD, with an initial disability rating of 50 percent, effective February 24, 2012.  In the May 2015, the RO increased the disability rating for PTSD to70 percent, effective November 23, 2015.  The issues remain in appellate status because higher schedular ratings are available for the various periods on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  In addition, a November 2015 Supplemental Statement of the Case (SSOC) denied the Veteran's inferred claim of entitlement to TDIU.  

The issues of entitlement to increased ratings for PTSD and low back strain have been recharacterized to reflect updated diagnoses during his most recent VA examinations.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's low back strain with spondylolysis/ L5 sacralization was manifested by symptoms no greater than complaints of pain, subjective complaints of weakness and flare-ups, forward flexion 0 to 75 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 15 degrees, left lateral flexion 0 to 15 degrees, right lateral rotation 0 to 25 degrees, and left lateral rotation 0 to 25 degrees, all motions with pain, with a combined range of motion of 185 degrees, and decreased range of motion in forward flexion and extension after repetitive range of motion, with pain, fatigue, weakness, lack of endurance and incoordination.

2.  For the period prior to November 23, 2015, the Veteran's PTSD with depressive disorder was manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity due to depressed mood; anxiety; suspiciousness; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

3.  Beginning November 23, 2015, the Veteran's PTSD with depressive disorder  has been manifested by symptoms no greater than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suspiciousness; panic attacks more than once a week; mild memory loss; flattened affect; suicidal ideation; homicidal ideation; impaired impulse control, such as unprovoked irritability; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

4.  For the period prior to February 24, 2012, the Veteran's service-connected disabilities did not meet the percentage requirements for TDIU, as they were rated at 10 percent and 10 percent, for a combined disability rating of 20 percent.

5.  For the period prior to prior to November 23, 2015, the Veteran's service-connected disabilities did not meet the percentage requirements for TDIU, as they were rated at 50 percent, 10 percent and 10 percent, for a combined disability rating of 60 percent.

6.  Since November 23, 2015, the Veteran's service-connected disabilities met the percentage requirements for consideration of a TDIU, as they were rated at 70 percent, 10 percent and 10 percent, for a combined disability rating of 80 percent.

7.  Throughout the period on appeal, the Veteran's service-connected disabilities were not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  For the period prior to November 23, 2015, the criteria for an initial disability rating in excess of 50 percent for PTSD with depressive disorder were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Since November 23, 2015, the criteria for an initial disability rating in excess of 70 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).
 
3.  The criteria for a disability rating in excess of 10 percent for low back strain with spondylolysis/ L5 sacralization have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242-5237 (2016). 

4.  The criteria for entitlement to TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Entitlement to an initial disability rating in excess of 50 percent for PTSD with depressive disorder prior to November 23, 2015, and in excess of 70 percent thereafter.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM, the DSM-5 was promulgated.  In the new version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM- IV/5.

The criteria a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

Based on the evidence of record, the Board finds that, for the period prior to November 23, 2015, the Veteran's manifestations of his PTSD more closely approximated those associated with the current 50 percent disability rating under 
§ 4.130, DC 9411.  It further finds that, since November 23, 2015, the Veteran's manifestations of his PTSD have more closely approximated those associated with the current70 percent disability rating under DC 9411.  

Private PTSD therapy treatment reports show that, during a February 2012 session, the Veteran's assigned GAF was 55.  During a March 2012 session, it was 65.  By April 2012, the assigned GAF had increased to 70.

In December 2012, the Veteran was afforded a VA PTSD examination.  PTSD resulted in nightmares, flashbacks, anxiety, depression, olfactory experiences, while the ADHD caused impulsive behavior and decisions, an inability to concentrate, and poor ability to organize and prioritize.  He said both conditions could lead to marital and job related difficulties due to predisposition of the Veteran to make decisions based on the illness rather than what is objectively best.  He added that the PTSD in particular differentiated from the ADHD/ADD by frequent nightmares, flashbacks, preoccupation with past traumas, hypervigilance, and interpreting threats inappropriately, and resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the mental status examination, he displayed relevant thoughts that were coherent and goal-directed, his mood was suspicious and his affect was flat.  There was no evidence of psychosis.  

The examiner opined that the Veteran seemed to report frequencies and durations of symptoms that seemed extraordinary within the examiner's experience.  It was noted that he claimed to have panic attacks with high frequency, but these almost always involved expectations for essential assaults and the specificity of these expectations was inconsistent with typical panic disorder.  He opined that his narrative was at least as consistent with posttraumatic stress disorder as it was with generalized anxiety disorder.  He added that the fact that he reported greater difficulties in an isolated academic environment than in an interpersonally crowded environment of a personal nature was extremely unusual for cases of posttraumatic stress disorder and constituted a major inconsistency in his symptomatic report.  The examiner assigned a GAF score of 55, suggestive of moderate symptoms.  

During an April 2015 VA examination, the examiner diagnosed the Veteran with PTSD and unspecified depressive disorder, secondary to PTSD.  He said the PTSD resulted in intrusive thoughts, avoidance, alterations in cognition and mood, arousal and reactivity symptoms, while the depression caused low mood, low energy and lack of motivation.  Sleep problems, concentration problems and irritability were overlapping symptoms.  He concluded that the symptoms attributable to the diagnoses were depressed mood, anxiety, chronic sleep impairment and disturbances of mood and motivation.  Based on the use of the new DSM-5 criteria, the examiner did not assign a GAF score.  

Regarding the Veteran's level of occupational and social functioning, the examiner opined that he had reduced reliability and productivity.   He added that it was impossible to differentiate which symptoms were from PTSD and which were from depressive disorder because the Veteran's symptoms were overlapping in nature.

In November 2015, the examiner who performed the April 2015 examination provided an addendum to that examination.  He opined that based on current information available from his most recent examination, as well as the Veteran's clinical treatment notes, the Veteran retained the cognitive, emotional and behavioral capacities to do simple work tasks in a loosely supervised environment.  He also said that he would benefit from working more independently versus working closely with others or with the public, as he has low frustration tolerance with others.

In November 2015, the Veteran's treating VA nurse practitioner, J.C, completed a PTSD disability benefits questionnaire (DBQ).   She diagnosed him with PTSD and chronic major depressive disorder, adding that each diagnosis fed into the other.  She concluded that the Veteran had total occupational and social impairment based on depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; persistent danger of hurting-self or others.  She assigned a GAF of 42, reflective of serious symptoms.

In April 2016, the Veteran was afforded another VA PTSD examination.  He described himself as very isolated, seldom going out except to work and to the gym.  He reported having some contact with his children who lived in Maryland with his ex-wife and her husband.  He also reported homicidal ideation of wanting to shoot both his ex-wife and her husband in the face, but claimed that he could not get there and denied having any firearms.  He said he was currently in psychotherapy and was on prescription medications, which helped reduce his anxiety.  He also endorsed suicidal ideation without a current plan.  The diagnoses were PTSD and unspecified depressive disorder.  The examiner opined that the symptoms due to his PTSD were intrusiveness, avoidance and hypervigilance, while those attributable to both PTSD and unspecified depressive disorder were negative cognition and mood, irritability, and chronic sleep disturbance.  He said that all of his current symptoms were depressed mood; anxiety, panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

VA and private treatment records throughout the period on appeal reveal no complaints or clinical findings significantly different than what was reported and found during the VA examinations.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In this respect, the Board has considered the November 2015 DBQ provided by the Veteran's nurse practitioner, J.C.  Although she opined that the Veteran's PTSD with chronic major depressive disorder caused total occupational and social impairment, those statements are not supported by the evidence of record, including treatment records.  Moreover, as noted by the examiner who performed the April 2016 VA examination, J.C.'s opinion was contradictory to the opinion of the VA examiner who provided a November 2015 addendum discussing the Veteran's occupational and social impairment.  Accordingly, the Board accords little probative weight to her opinion. 

Despite the November 23, 2015 statement of the Veteran's nurse practitioner, J.C., that he has total occupational and social impairment as a result of his service-connected PTSD, at no time during this portion of the appeal period has there been probative evidence showing him to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (the clinician who performed the April 2016 PTSD examination contacted the Veteran's therapist, K.H., who said he often voiced suicidal and homicidal ideation and considered it a positive sign that he was consistent in his statements in different settings.  It was concluded that there was no imminent threat that required an immediate response or intervention); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

Accordingly, because the symptoms of the Veteran's PTSD approximated those of a 50 percent rating for the period prior to November 23, 2015 and did not approximate those of a 70 percent rating or higher, a disability rating in excess of 50 percent is not warranted.  Similarly, since November 23, 2015, because the symptoms of the Veteran's PTSD (including newly diagnosed depressive disorder) approximated those of the current 70 percent rating and did not approximate those of a 100 percent disability rating, a disability rating in excess of 70 is not warranted.  


Entitlement to a disability rating in excess of 10 percent for low back strain with spondylolysis/L5 sacralization.

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code. 
Id., Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's low back disability has been evaluated under 38 C.F.R. § 4.71, DC 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

DC 5242 evaluates degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  Under Note (6), DC 5242 refers to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003.  However, here, as will be discussed below, because the Veteran has never been shown to actually have a diagnosis of degenerative arthritis established by x-ray findings, DC 5003 is not for application.
DC 5237 evaluates lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Based on a review of the complete evidence of record, the Board concludes that the probative and competent evidence demonstrate that, throughout the period on appeal, the Veteran's symptoms from his service-connected lumbar spine disorder more closely approximate those of the current 10 percent rating.  

During his first VA examination in March 2010, forward flexion 0 to 70 degrees, consistent with a 10 percent evaluation.  Similarly, combined range of motion was 200 degrees, which is also consistent with a 10 percent rating.  While there was pain on motion, there were no objective findings of fatigue, weakness, lack of endurance, incoordination, muscle spasm, instability or ankylosis.  Additionally, there was no additional loss of range of motion on repetitive movements. As such, a higher rating pursuant to 38 C.F.R. § 4.40 is not for application.  

Bilateral straight leg raise testing was positive, but with no signs of intervertebral disc syndrome, no sensory or motor impairment, normal reflexes bilaterally, lower extremity sensory function normal, no incapacitating episodes in last 12 months and no bladder or bowel dysfunction.  Lumbar spine x-rays revealed LS spondylolysis.  There was no evidence of spondylolisthesis.  Given these findings, it would be inappropriate to award a higher rating based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

During the Veteran's second VA spine examination in May 2015, there the Veteran demonstrated forward flexion 0 to 75 degrees, again consistent with the 10 percent disability evaluation.  Similarly, his combined range of motion of 185 degrees is consistent with the 10 percent rating assigned.  

While the Veteran reported significant pain, primarily in the sacral area, with daily spasms a severity of 10 out of 10, objective medical findings do not support a higher evaluation on the basis of functional loss.  For instance, upon repetitive range of motion exercises, flexion was reduced by only 10 degrees and his combined range of motion was reduced by only 25 degrees.  These findings would not approximate the criteria for an award of 20 percent or higher.  In addition, the Veteran denied flare-ups, and there was no objective evidence of muscle guarding or spasms. Finally, all muscle strength, reflex and sensory testing were within normal limits.  

A separate rating on the basis of any related neurologic disability is not for application as straight leg raises were negative bilaterally and there was no radicular pain or other signs of radiculopathy, such as bowel or bladder symptoms.  Moreover, reports of numbness and tingling in his left upper thigh were attributed to an isolated peripheral neuropathy, which the examiner concluded did not represent a radiculopathy and was not related to his claimed back condition.  

Absence evidence of intervertebral disc syndrome, it would be inappropriate to award a higher rating based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Finally, as no x-ray evidence of arthritis was documented, a higher rating is not warranted under the Diagnostic Codes pertaining to arthritis.  

VA treatment records throughout the period on appeal reveal no complaints or clinical findings significantly different than what was reported and found during the VA examinations.

Accordingly, based on the clinical findings of record, as well as the lay statements of the Veteran, the Board finds that a disability rating in excess of 10 percent for low back strain with spondylolysis/L5 sacralization is not warranted.  As discussed above, the most probative evidence of record fails to demonstrate evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.

Entitlement to TDIU.

In his March 2011 substantive appeal to the board, the Veteran averred that his service-connected low back strain disability prevents him from securing and maintaining gainful employment.  

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology (i.e., the Veteran's lumbar spine disorder and left lower extremity radiculopathy) will be considered as one disability.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2016).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Before February 24, 2012, the Veteran was service-connected for the following disorders:  low back strain with spondylolysis at 10 percent; and tinnitus at 10 percent, for a combined disability rating of 20 percent.  As such, his service-connected disabilities did not meet the percentage rating standards for TDIU.  From February 24, 2012 through November 22, 2015, the Veteran was service-connected for PTSD at 50 percent; low back strain with spondylolysis/L5 sacralization at 10 percent; and tinnitus at 10 percent.  His combined disability rating was 60 percent.  As such, his service-connected disabilities did not meet the percentage rating standards for TDIU.  Since November 23, 2015, the Veteran has been service-connected for PTSD at 70 percent; low back strain with spondylolysis/L5 sacralization at 10 percent; and tinnitus at 10 percent.  His combined disability rating is 80 percent.  Accordingly, since November 23, 2015, his service-connected disabilities have met the percentage requirements for TDIU.  38 C.F.R. § 4.16(a). 

In this regard, however, although the Veteran's combined service-connected disabilities since November 23, 2015 have met the percentage rating standards for consideration of a TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 

In an October 2015 letter, VA requested that the Veteran complete, sign and return an enclosed application for increased compensation based on unemployability, along with a form from his last employer requesting employment information.  To date, however, this information has not been received.  Accordingly, the Veteran's educational background is unclear.  During his April 2015 VA PTSD examination, he told the examiner that he had attempted to attend Red Rocks Community College the previous semester.  However, he said he did not like it and stopped attending, although he added that he was able to maintain a C average.  At that time, he said that he was unemployed and was not actively looking for work.  He said that the last job he held was in 2012, when he worked as a firefighter in Las Vegas for 12 to 18 months.  This was a contract job that ended.  The Veteran reported that he had some mild work tensions with coworkers, but denied any missed work as a result of mental health issues. He estimated that he had held 3 jobs since separating from active duty service.  He said that he moved on to other jobs because he gets easily tired of the job.  

During his May 2015 spine examination, he clarified that he had started working for the fire department in 2010, but requested an accommodation of a desk job.  Again, he said that he last worked in 2012 and that a lot of issues contributed to his leaving that position.  During that examination, the examiner opined that his back condition impacted his ability to work in that he would likely have difficulty with bending, lifting, prolonged walking and standing on his feet.  He did not, however, opine that the Veteran was completely disabled from working due to service-connected disabilities.

In the November 2015 VA PTSD examination addendum, the examiner opined that the Veteran retained the cognitive, emotional and behavioral capacities to do simple work tasks in a loosely supervised environment, adding that he would benefit from working more independently versus working closely with other or with the public, as he has low frustration tolerance with others.	However, in the November 2015 PTSD DBQ provided by J.C., the Veteran's nurse practitioner, she opined that he had total occupational and social impairment based on PTSD symptoms.  As discussed above, however, the Board has given her opinion little probative weight, as she failed to support her opinion with any clinical or other probative evidence.

Finally, during the April 2016 VA PTSD examination, the Veteran reported that he was currently working part-time for UPS and, other than occasionally calling in sick when he felt more depressed, was able to function in his occupational setting loading UPS trucks.  Therefore, the examiner opined that he was able to work in a loosely supervised setting that does not require interaction with the public.

After review of the complete evidence of record, the Board finds the probative and competent evidence demonstrates that the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or maintaining substantially gainful employment in keeping with his education and occupational experience.  As noted above, even though his service-connected disabilities currently meet the percentage rating standards for TDIU, the medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.

The Board acknowledges the Veteran's statements with regard to the impact of his low back disability, as well as all of his service-connected disabilities on his ability to secure and maintain gainful employment.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he cannot work due to these disabilities.  The disability ratings assigned for the disabilities is a recognition that they result in a certain degree of occupational impairment.  

Moreover, while the Board sympathizes with the Veteran's asserted difficulties, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his service-connected disabilities, whether considered separately or in combination.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim.


ORDER

An initial disability rating in excess of 50 percent for PTSD with depressive disorder prior to November 23, 2015 is denied.

An initial disability rating in excess of 70 percent for PTSD with depressive disorder since November 23, 2015 is denied.

A disability rating in excess of 10 percent for low back strain with spondylolysis/ L5 sacralization is denied.

Entitlement to TDIU is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


